 



Exhibit 10.2
REVOLVER NOTE
November [__], 2007
     FOR VALUE RECEIVED, the undersigned (“Borrowers”) promise to pay to the
order of WACHOVIA BANK, NATIONAL ASSOCIATION (“Bank”) at the place and times
provided in the Agreement referred to below, the principal amount of all
Revolver Loans made by Bank from time to time pursuant to that certain Loan and
Security Agreement dated as of November [___], 2007 (as amended, restated or
otherwise modified, the “Agreement”) by and between Borrowers and Bank.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Agreement.
     The unpaid principal amount of this Revolver Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Agreement and shall bear interest as provided in the Agreement. All payments
of principal and interest on this Revolver Note shall be payable to Bank or the
holder of this Revolver Note in lawful currency of the United States of America
in immediately available funds in the manner and location indicated in the
Agreement or wherever else Bank or such holder may specify.
     This Revolver Note is entitled to the benefits of, and evidences
Obligations incurred under, the Agreement, to which reference is made for a
description of the security for this Revolver Note and for a statement of the
terms and conditions on which Borrowers are permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Revolver Note and on which such Obligations may be declared to be immediately
due and payable.
     This Revolver Note shall be governed, construed and enforced in accordance
with the laws of the State of Texas, without reference to the conflicts or
choice of law principles thereof.
     Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Agreement) notice of
any kind with respect to this Revolver Note.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



ADAMS GOLF, INC.
REVOLVER NOTE
     IN WITNESS WHEREOF, the undersigned have executed this Revolver Note as of
the day and year first above written.

                  BORROWERS:
 
                ADAMS GOLF, INC.     ADAMS GOLF HOLDING CORP.     ADAMS GOLF GP
CORP.     ADAMS GOLF MANAGEMENT CORP.
 
           
 
  By:        
 
  Name:  
 
Eric Logan    
 
  Title:   Chief Financial Officer / Vice President    
 
                ADAMS GOLF, LTD.     ADAMS GOLF IP, L.P.

                          By:   Adams Golf GP Corp., its general partner    
 
                   
 
      By:                                       Name:   Eric Logan            
Title:   Vice President    
 
                        WGU, LLC        
 
                        By:   Adams Golf, Ltd., its sole member             By:
  Adams Golf GP Corp., its general partner    
 
                   
 
          By:        
 
          Name:  
 
Eric Logan    
 
          Title:   Vice President    

 



--------------------------------------------------------------------------------



 



Exhibit A-1
[FORM OF]
REVOLVER NOTE
November [__], 2007
     FOR VALUE RECEIVED, the undersigned (“Borrowers”) promise to pay to the
order of WACHOVIA BANK, NATIONAL ASSOCIATION (“Bank”) at the place and times
provided in the Agreement referred to below, the principal amount of all
Revolver Loans made by Bank from time to time pursuant to that certain Loan and
Security Agreement dated as of November [___], 2007 (as amended, restated or
otherwise modified, the “Agreement”) by and between Borrowers and Bank.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Agreement.
     The unpaid principal amount of this Revolver Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Agreement and shall bear interest as provided in the Agreement. All payments
of principal and interest on this Revolver Note shall be payable to Bank or the
holder of this Revolver Note in lawful currency of the United States of America
in immediately available funds in the manner and location indicated in the
Agreement or wherever else Bank or such holder may specify.
     This Revolver Note is entitled to the benefits of, and evidences
Obligations incurred under, the Agreement, to which reference is made for a
description of the security for this Revolver Note and for a statement of the
terms and conditions on which Borrowers are permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Revolver Note and on which such Obligations may be declared to be immediately
due and payable.
     This Revolver Note shall be governed, construed and enforced in accordance
with the laws of the State of Texas, without reference to the conflicts or
choice of law principles thereof.
     Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Agreement) notice of
any kind with respect to this Revolver Note.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Revolver Note as of
the day and year first written above.

                          ADAMS GOLF, INC.         ADAMS GOLF HOLDING CORP.    
    ADAMS GOLF GP CORP.         ADAMS GOLF MANAGEMENT CORP.    
 
                   
 
  By:                                   Name:   Eric Logan         Title:   CFO,
Vice President    
 
                        ADAMS GOLF, LTD.         ADAMS GOLF IP, L.P.    
 
                        By:   Adams Golf GP Corp., its general partner    
 
                   
 
      By:                                       Name:   Eric Logan            
Title:   CFO, Vice President    
 
                        WGU, LLC    
 
                        By:   Adams Golf, Ltd., its sole member    
 
      By: Adams Golf GP Corp., its general partner            
 
                   
 
          By:        
 
                   
 
          Name:   Eric Logan    
 
          Title:   CFO, Vice President    

 